ORDER
This matter came before the Supreme Court on January 22, 1996, pursuant to an order directing the defendant, Paul A Ring, to appear and show cause why his appeal should not be summarily decided. The defendant appeals from a Superior Court adjudication that he violated the terms of his probation by committing domestic assault upon his fiancee. Following a hearing on the matter, the trial justice ordered defendant to serve seven years of a previously imposed ten year suspended sentence. After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, we are of the opinion that cause has not been shown and that the issues raised by this appeal should be decided at this time.
The trial justice heard testimony from a police officer, the victim, and a third person (witness) who was in the apartment at the time of the fracas. The police officer testified that both the victim and the witness provided statements to police indicating that defendant intentionally threw or pushed the victim into the bedroom and attempted to rip the telephone out from the wall.1 After *314hearing all the evidence, the trial justice concluded that defendant had violated the terms of his probation. The defendant filed a timely notice of appeal to this court.
At a probation-revocation hearing, the state need only establish a violation of probation by reasonably satisfactory evidence. In re Lamartine, 527 A.2d 1133, 1135 (R.I.1987). Review by this court is limited to a consideration of whether the trial justice acted arbitrarily or capriciously in finding a violation. Id.
The defendant has failed to show that the trial justice did anything other than reach a valid conclusion based upon the evidence before him. For this reason, the defendant’s appeal is denied and dismissed. The order appealed from is affirmed, and the papers of the case are remanded to the Superior Court.

. The victim testified that she initially wanted to press charges against defendant, but now wants the charges dismissed. At the hearing, the witness testified that he did not actually see defendant assault the victim, but both his written and oral statements to police indicate that he did see defendant strike the victim.